993 A.2d 871 (2010)
Robert X. TAYLOR, a/k/a James Smith AY-6068 Sci-Fayette, 50 Overlook Drive, Labella, PA 15450, Petitioner
v.
Honorable Sheldon C. JELIN, Judge of Court of Common Pleas, Philadelphia County, Room 143H, City Hall, Philadelphia PA 19107, Respondent.
No. 186 EM 2009.
Supreme Court of Pennsylvania.
April 20, 2010.

ORDER
PER CURIAM.
AND NOW, this 20th day of April, 2010, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.